—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered May 21, 1996, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 6 to 18 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion, since the prior convictions were probative of defendant’s credibility, as were his prior use of aliases and false dates of birth (see, People v Walker, 83 NY2d 455).
On the existing record, which defendant has not sought to amplify by way of a CPL article 440 motion whereby matters of strategy could be explained (see, People v Love, 57 NY2d 998), we conclude that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714; People v Hobot, 84 NY2d 1021, 1024).
We perceive no abuse of sentencing discretion. Concur— Nardelli, J. P., Williams, Tom, Rubin and Friedman, JJ.